

117 S1680 IS: All Station Accessibility Program Act of 2021
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1680IN THE SENATE OF THE UNITED STATESMay 18, 2021Ms. Duckworth (for herself, Mr. Brown, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend chapter 53 of title 49, United States Code, to provide competitive grants to assist State and local governmental authorities in addressing accessibility needs of legacy rail fixed guideway public transportation systems.1.Short titleThis Act may be cited as the All Station Accessibility Program Act of 2021 or the ASAP Act.2.Competitive grants for accessibility upgrades to legacy rail fixed guideway public transportation systems(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5315 the following:5316.Accessibility grants for legacy rail fixed guideway public transportation systems(a)DefinitionsIn this section—(1)the term center for independent living has the meaning given the term in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a);(2)the term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);(3)the term eligible entity means a State or local governmental authority; (4)the term legacy rail fixed guideway public transportation system—(A)means a rail fixed guideway public transportation system that was in operation before July 26, 1990; and(B)includes a commuter rail system that uses stations or facilities for passenger use constructed before the date described in subparagraph (A); and(5)the term protection and advocacy system means such a system established in accordance with section 143 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15043).(b)GrantsThe Secretary may make grants under this section to assist eligible entities in financing capital projects to upgrade the accessibility of legacy rail fixed guideway public transportation systems for persons with disabilities, including those who use wheelchairs, by increasing the number of existing (as of the date of enactment of the ASAP Act) stations or facilities for passenger use that meet (including exceeding) the new construction standards of title II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq.).(c)Eligible costs(1)In generalSubject to paragraph (2), an eligible entity may use a grant awarded under this section—(A)for a project to repair, improve, or relocate infrastructure of stations or facilities for passenger use, including load-bearing members that are an essential part of the structural frame;(B)to develop or modify a plan for pursuing public transportation accessibility projects, including—(i)assessments of accessibility or assessments of planned modifications to stations or facilities for passenger use, performed by the protection and advocacy system for persons with disabilities in the applicable State, a center for independent living, or a similar nonprofit organization focused on ensuring people with disabilities are able to live in and participate in their communities; or(ii)coordination by the recipient with such protection and advocacy system, center for independent living, or similar nonprofit organization; or(C)to carry out other projects that meet (including exceeding) the new construction standards of title II of the Americans with Disabilities Act of 1990.(2)LimitationEligible costs for a project funded with a grant awarded under this section shall be limited to the costs associated with carrying out the purpose authorized under subsection (b).(d)Eligible stations or facilities for passenger useAn eligible entity—(1)may not use a grant awarded under this section to upgrade a station or facility for passenger use that is accessible to and usable by individuals with disabilities, including individuals who use wheelchairs, consistent with current (as of the date of the upgrade) new construction standards under title II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq.); and(2)may use the grant to upgrade a station or facility for passenger use that is not accessible and usable as described in paragraph (1), even if the related service, program, or activity, when viewed in its entirely, is readily accessible and usable as so described.(e)Accessibility commitmentAn eligible entity that receives a grant under this section shall adopt a plan under which the entity commits to pursuing public transportation accessibility projects that—(1)enhance the customer experience and maximize accessibility of rolling stock and stations or facilities for passenger use for individuals with disabilities, including—(A)accessibility for individuals with physical disabilities, including those who use wheelchairs;(B)accessibility for individuals with sensory disabilities; and(C)accessibility for individuals with intellectual or developmental disabilities;(2)improve the operations of, provide efficiencies of service to, and enhance the public transportation system for individuals with disabilities; and(3)address equity of service to all riders regardless of income, age, race, or ability, taking into account historical and current service gaps for low-income riders, older individuals, riders from communities of color, and riders with disabilities.(f)Coordination with disability advocacy entitiesIn administering grants under this section, the Secretary shall encourage—(1)coordination between recipients and disability advocacy entities such as the protection and advocacy system for persons with disabilities in the applicable State, a center for independent living, or a similar nonprofit organization focused on ensuring people with disabilities are able to live in and participate in their communities; and(2)assessments of accessibility or assessments of planned modifications to stations or facilities for passenger use, performed by such an advocacy entity, to the extent merited by the scope of the capital project of the recipient proposed to be assisted under this section.(g)Government share of costsA grant for a project under this section shall be for 90 percent of the net project cost of the project. The recipient may provide additional local matching amounts..(b)Authorization of appropriationsSection 5338 of title 49, United States Code, is amended—(1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and(2)by inserting after subsection (f) the following:(g)Accessibility grants for legacy rail fixed guideway public transportation systemsThere are authorized to be appropriated to carry out section 5316, $1,000,000,000 for fiscal year 2022 and each fiscal year thereafter..(c)Technical and conforming amendmentThe table of sections for chapter 53 of title 49, United States Code, is amended by inserting after the item relating to section 5315 the following:5316. Accessibility grants for legacy rail fixed guideway public transportation systems..